


Exhibit 10.14

 

** GRAPHIC **

 

STANDARD PURCHASE AND SALE AGREEMENT [#503]
(With Contingencies)

 

The parties make this Agreement this 21st day of May 2009,                 .
This Agreement supersedes and replaces all obligations made in any prior
Contract To Purchase or agreement for sale entered into by the parties.

 

1. Parties.

 

CHASE CORPORATION a Massachusetts Corporation with a business address of 26
Summer Street, Bridgewater, MA 02324 [insert name], the “SELLER,” agrees to sell
and CHASEBAY REAL ESTATE HOLDINGS, INC. a Delaware LLC with business address of
70 Pleasant Street, West Bridgewater, MA 02379 [insert name], the “BUYER,”
agrees to buy, the premises described in paragraph 2 on the terms set forth
below. BUYER may require the conveyance to be made to another person or entity
(“Nominee”) upon notification in writing to SELLER at least five business days
prior to the date for performance set forth in paragraph 5. Designation of a
Nominee shall not discharge the BUYER from any obligation under this Agreement
and hereby agrees to guarantee performance by the Nominee.

 

2. Description Of Premises. The premises (the “Premises”) consist of:

(a) the land with any and all buildings thereon known as 70 Pleasant Street,
West Bridgewater, MA shown as a 3.29 acre parcel on plan recorded in the
Plymouth County Registry of Deeds in Plan Book 44, Page 185, as more
specifically described in a deed recorded in the Plymouth County Registry of
Deeds at Book 20911, Page 25, a copy of which x is o is not [choose one]
attached; and

 

(b) all structures, and improvements on the land and the fixtures,
                                                                                                              
                                                                                                                                                                                          
but excluding
                                                                                                                                                                                                                      
[insert references to refrigerators, dishwashers, microwave ovens, washing
machines, dryers or other items, where appropriate]

 

3. Purchase Price. The purchase price for the Premises is $1,370,000.00 dollars
of which $                        

$50,000.00 are paid with this Agreement;
$                                ,
$1,320,000.00 are to be paid at the time for performance by bank’s, cashier’s
treasurer’s or certified check or by wire transfer.
$1,370,000.00 Total

 

4. Escrow. All funds deposited or paid by the BUYER shall be held in escrow by
Seller’s Attorney, Jerome H. Fletcher in an              Iolta Account, subject
to the terms of this Agreement and disbursed or credited to purchase price at
closing in accordance with the terms of this Agreement.

 

/s/ AC

 

 

 

 

 

/s/ KLD

 

 

 

 

BUYER’S Initials

 

BUYER’S Initials

 

BUYER’S Initials

 

SELLER’S Initials

 

SELLER’S Initials

 

SELLER’S Initials

 

#503 3.07/214650

 

** GRAPHIC ** ©1999, 2000, 2002, 2006, 2007 MASSACHUSETTS ASSOCIATION OF
REALTORS®

 

--------------------------------------------------------------------------------


 

5. Time For Performance. The SELLER shall deliver the deed and the BUYER shall
pay the balance of the purchase price at 12:00 o’clock p.m. on/or before the 2nd
day of June, 2009,                           , at the Plymouth county (Brockton
Office) Registry of Deeds, or at such other time and place as is mutually agreed
in writing TIME IS OF THE ESSENCE AS TO EACH PROVISION OF THIS AGREEMENT.

 

6. Title/Plans. The SELLER shall convey the Premises by a good and sufficient
quitelaim deed running to the Buyer or to the BUYER’S nominee, conveying good
and clear record and marketable title to the Premises, free from liens and
encumbrances, except:

 

(a) Real estate taxes assessed on the Premises which are not yet due and
payable;

 

(b) Betterment assessment, if any, which are not a recorded lien on the date of
this Agreement;

 

(c) Federal, state and local laws, ordinances, bylaws, rules and regulations
regulating use of land, including building code zoning bylaws, health and
environmental law;

 

(d) Rights and obligations in party walls;

 

(e) Any easement, restriction or agreement of record presently in force which
does not interfere with the reasonable use (Illegible) the Premises as now used;

 

(f) Utility easements in the adjoining ways;

 

(g) Matters that would be disclosed by an accurate survey of the Premises; and

 

(h) NONE [insert in (h) references to any other easement, restriction, lease or
encumbrance which may continue after title is transferred]

 

If the deed refers to a plan needed to be recorded with it, at the time for
performance the SELLER shall deliver the plan with the deed in proper form for
recording or registration.

 

7. Title Insurance. BUYER’S obligations are contingent upon the availability (at
normal premium rates) of an owner title insurance policy insuring BUYER’S title
to the premises without exceptions other than the standard exclusions from
coverage printed in the current American Land Title Association (“ALTA”) policy
cover, the standard printed exception contained in the ALTA form currently in
use for survey matters and real estate taxes (which shall only except real
estate taxes not yet due and payable) and those exceptions permitted by
paragraph 6 of this Agreement.

 

8. Closing Certifications and Documents. The SELLER shall execute and deliver
simultaneously with the delivery of the deed such certifications and documents
as may customarily and reasonably be required by the BUYER’S attorney.

 

/s/ AC

 

 

 

 

 

/s/ KLD

 

 

 

 

BUYER’S Initials

 

BUYER’S Initials

 

BUYER’S Initials

 

SELLER’S Initials

 

SELLER’S Initials

 

SELLER’S Initial

 

** GRAPHIC ** ©1999, 2000, 2002, 2006, 2007 MASSACHUSETTS ASSOCIATION OF
REALTORS®

 

Produced with ZipFormTM by RE FormsNet, LLC 18025 Fifteen Mile Road, Clinton
Township, Michigan 48035 www.zipform.com

 

2

--------------------------------------------------------------------------------


 

BUYER’S lender, BUYER’S lender’s attorney or any title insurance company
insuring the BUYER’S title to the Premises, including, without limitation,
certifications and documents relating to: (a) parties in possession of the
premises; (b) the creation of mechanics’ or materialmen’s liens; (c) the HUD-1
Settlement Statement and other financial affidavits and agreements as may
reasonably be required by the lender or lender’s attorney; (d) the citizenship
and residency of SELLER as required by law; and (I) information required to
permit the closing agent to report the transaction to the Internal Revenue
Service. At the time of delivery of the deed, the SELLER may use monies from the
purchase to clear the title, provided that all documents related thereto are
recorded with the deed or within a reasonable time thereafter acceptable to the
BUYER and , provided further, that discharges of mortgages from banks, credit
unions, insurance companies and other institutional lenders may be recorded
within a reasonable time after recording of the deed in accordance with usual
conveyancing practices.

 

9. Possession And Condition Of Premises. At the time for performance the SELLER
shall give the BUYER possession of the entire Premises, subject to existing
occupants and tenants and free of all personal property, except property
included in the sale or tenants permitted to remain. At the time for performance
the Premises also shall comply with the requirements of paragraph 6, and deliver
the premises in the same condition as the Premises now are, reasonable wear and
tear excepted, and there shall be no outstanding notices of violation of any
building, zoning, health or environmental law , bylaw, code or regulation,
except as agreed. At the time of recording of the deed, or as otherwise agreed,
the SELLER shall deliver to BUYER all keys to the Premises. Until delivery of
the deed, the SELLER shall maintain insurance on the Premises in the same amount
as currently insured. See also Paragraph 34.

 

10. Extension Of Time For Performance. If the SELLER cannot convey title as
required by this Agreement or cannot deliver possession of the Premises as
agreed, or if at the time of the delivery of the deed the Premises do not
conform with the requirements set forth in this Agreement or the BUYER is unable
to obtain title insurance in accordance with paragraph 7, upon written notice
given no later than the time for performance from either party to the other, the
time for performance shall be automatically extended for thirty (30) days,
except that if BUYER’S mortgage commitment expires or the terms will materially
and adversely change in fewer than thirty (30) days, the time for performance
set forth in paragraph 5 shall be extended to one business day before expiration
of the mortgage commitment. SELLER shall use reasonable efforts to make title
conform or to deliver possession as agreed, or to make the Premises conform to
the requirements of this Agreement. Excluding discharge of mortgages and liens,
about which the SELLER has actual knowledge at the time of signing this
Agreement, the SELLER shall not be required to incur costs or expenses totaling
in excess of one-half (1/2) of one percent of the purchase price to make the
title or the Premises conform or to deliver possession as agreed. If at the
expiration of the time for performance, or if there has been an extension, at
the expiration of the time for performance as extended, the SELLER, despite
reasonable efforts, cannot make the title or Premises conform, as agreed, or
cannot deliver possession, as agreed, or if during the period of this Agreement
or any extension thereof, the SELLER has been unable to use proceeds from an
insurance claim, if any, to make the Premises conform, then, at the BUYER’S
election, any payments

 

/s/ AC

 

 

 

 

 

/s/ KLD

 

 

 

 

BUYER’S Initials

 

BUYER’S Initials

 

BUYER’S Initials

 

SELLER’S Initials

 

SELLER’S Initials

 

SELLER’S Initials

 

3

--------------------------------------------------------------------------------


 

made by the BUYER pursuant to this Agreement shall be immediately returned. Upon
return of all such funds, all obligations of the BUYER and SELLER shall
terminate and this Agreement shall automatically become void and neither the
BUYER nor SELLER shall have further recourse or remedy against the other.

 

11. Nonconformance Of Premises. If the Premises do not conform to the
requirements of paragraph 9 because they have been damaged by fire or other
casualty (occurring after the date of this Agreement) that is covered by
insurance, then the BUYER shall have the right to elect whether or not to
proceed to accept the Premises and take title. If BUYER elects to proceed BUYER
shall have the right to elect to have the SELLER pay or assign to the BUYER, at
the time for performance, the proceeds recoverable on account of such insurance,
less any cost reasonably incurred by the SELLER for any incomplete repairs or
restoration. If the SELLER, despite reasonable efforts, has neither been able to
restore the Premises to its former condition nor to pay or assign to the BUYER
the appropriate portion of insurance proceeds, the BUYER shall have the right to
elect to have the SELLER give the BUYER a credit toward the purchase price, for
the appropriate amount of insurance proceeds recoverable less any costs
reasonably incurred by the SELLER for any incomplete restoration.

 

12. Acceptance Of Deed. The BUYER shall have the right to accept such title to
the Premises as the SELLER can deliver at the time for performance and if
extended, shall have such right at the time for performance, as extended. The
BUYER shall also have the right to accept the Premises in the then current
condition and to pay the purchase price without reduction of price. Upon notice
in writing of BUYER’S decision to accept the Premises and title, the SELLLER
shall convey title and deliver possession. Acceptance of a deed by the BUYER or
BUYER’S nominee, if any, shall constitute full performance by the SELLER and
shall be deemed to release and discharge the SELLER from every duty and
obligation set forth in this Agreement, except any duty or obligation of the
SELLER that the SELLER has agreed to perform after the time for performance.

 

13. Adjustments. At the time for performance of this Agreement adjustments shall
be made as of the date of performance for current real estate taxes, fuel value,
water rates, collected rents, uncollected rents (if and when collected by either
party), security deposits, prepaid premiums on insurance if assigned. The net
total of such adjustments shall be added to or deducted from the purchase price
payable by the BUYER at the time for performance. If the real estate tax rate or
assessment has not been established at the time for performance, apportionment
of real estate taxes shall be made on the basis of the tax for the most recent
tax year with either party having the right to request apportionment from the
other within twelve months of the date that the amount of the current year’s tax
is established.

 

No Broker involved with this sale.
See Paragraph 24.

 

/s/ AC

 

 

 

 

 

/s/ KLD

 

 

 

 

BUYER’S Initials

 

BUYER’S Initials

 

BUYER’S Initials

 

SELLER’S Initials

 

SELLER’S Initials

 

SELLER’S Initials

 

4

--------------------------------------------------------------------------------


 

15. Buyer’s Default. If the BUYER or BUYER’S Nominee breaches this Agreement,
all escrowed funds paid or deposited by the BUYER shall be paid to the SELLER as
liquidated damages. Unless within 30 days after the time for performance of this
Agreement or any extension hereof the Seller otherwise notifies the Buyer in
writing.

 

/s/ AC

 

 

 

 

 

/s/ KLD

 

 

 

 

BUYER’S Initials

 

BUYER’S Initials

 

BUYER’S Initials

 

SELLER’S Initials

 

SELLER’S Initials

 

SELLER’S Initials

 

5

--------------------------------------------------------------------------------


 

19. Certificate of Approved Installation. To the best of Sellers knowledge the
Premises have approved smoke detectors and carbon monoxide detectors and Buyer
waives any obligation of the Seller to provide a Certificate of approved
installation from the West Bridgewater Fire Dept.

 

20. Warranties and Representations. The seller represents and warrants the
premises is/ x [choose one] served by a septic system or cesspool. The SELLER
further represents and warrants that SELLER has full authority to enter into
this Agreement. The buyer is not relying upon any representation, verbal or
written, from seller concerning legal use. The BUYER acknowledges that there are
no warranties or representations made by the SELLER on which BUYER relies in
making this Offer, except (Illegible) previously made in writing and the
following: NONE
                                                                                                                                                                                                            
                                                                                                                                                                                                                        



[If none, state “none”; if any listed, indicate by whom the warranty or
representation was made.]

 

21. Notices. All notices required or permitted to be made under this Agreement
shall be in writing and deliver in hand, sent by certified mail, return receipt
requested or sent by United States Postal Service overnight Express Mail other
overnight delivery service, addressed to the BUYER or SELLER or their authorized
representative at the address forth in this paragraph. Such notice shall be
deemed to have been given upon delivery or, if sent by certified mail on date of
delivery set forth in the receipt or in the absence of a receipt three business
days after deposited or, if sent overnight mail or delivery, the next business
day after deposit with the overnight mail or delivery service, whether or not
signature is required. Acceptance of any notice, whether by delivery or mail,
shall be sufficient if accepted or signed by person having express or implied
authority to receive same. Notice shall also be deemed adequate if given in any
other form permitted by law. [If there are multiple buyers, identify the mailing
address of each buyer in paragraph 23.]

 

 

CHASEBAY REAL ESTATE HOLDINGS INC.

 

CHASE CORPORATION

 

 

 

 

BUYER

70 Pleasant St. West Bridgewater,

SELLER

26 Summer Street,

 

MA 02379

 

Bridgewater, MA 02324

Copy To:

Kevin Barry, Esq.

Copy To:

Jerome H. Fletcher, Esq.

Address:

150 Federal Street

Address:

63 Main Street, P.O. Box 53

 

Boston, MA02110

 

Bridgewater, MA 02324

 

Tel No. 617-951-8368

 

Tel No. 508-697-7574

 

Fax No. 6617-951-8736

 

Fax No. 508-697-1935

 

22. Counterparts / Facsimiles / Construction of Agreement. This Agreement may be
executed in counterpart Signatures transmitted by facsimile shall have the
effect of original signatures. This Agreement shall be construed a Massachusetts
contract; is to take effect as a sealed instrument; sets forth the entire
agreement between the parties;

 

/s/ AC

 

 

 

 

 

/s/ KLD

 

 

 

 

BUYER’S Initials

 

BUYER’S Initials

 

BUYER’S Initials

 

SELLER’S Initials

 

SELLER’S Initials

 

SELLER’S Initials

 

6

--------------------------------------------------------------------------------


 

binding upon and is intended to benefit the buyer and seller and each of ther
respective heirs, devisees, executors, administrators, successors and assigns;
and may be canceled, modified or amended only by a written agreement executed by
both the SELLER and the BUYER. If two or more persons are named as BUYER their
obligations are joint and several. If the SELLER or BUYER is a trust,
corporation, limited liability company or entity whose representative executes
this Agreement in a representative or fiduciary capacity, only the principal or
the trust or estate represented shall be bound, and neither the trustee,
officer, shareholder or beneficiary shall be personally liable for any
obligation, express or implied. The captions and any notes are used only as a
matter of convenience and are not to be considered a part of this Agreement and
are not to be used in determining the intent of the parties. Any matter or
practice which has not been addressed in this agreement and which is the subject
of a Title Standard or Practice of the Real Estate Bar Association for
Massachusetts, formerly known as the Massachusetts Conveyancers Association, at
the time of performance shall be governed by the Standard of Practice of the
Massachusetts Real Estate Bar for Massachusetts.

 

23. Additional Provisions. See attached Rider I attached hereto and incorporated
as a part of this Agreement.

 

UPON SIGNING, THIS DOCUMENT WILL BECOME A LEGALLY BINDING AGREEMENT.
IF NOT UNDERSTOOD, SEEK ADVICE FROM AN ATTORNEY.

 

CHASERBAY REAL ESTATE HOLDINGS INC.

 

CHASE CORPORATION

 

 

 

 

 

 

 

 

 

 

BY

/s/ Andrew Chase

5/21/09

 

BY

/s/ Kenneth L. Dumas

5/22/09

BUYER

Date

 

SELLER

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BUYER

Date

 

SELLER, or spouse

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BUYER

Date

 

SELLER, or spouse

Date

 

Escrow Agent. By signing below, the escrow agent agrees to perform in accordance
with paragraph 4, but does not otherwise become a party to this Agreement.

 

 

 

 

ESCROW AGENT or representative

Date

 

/s/ AC

 

 

 

 

 

/s/ KLD

 

 

 

 

BUYER’S Initials

 

BUYER’S Initials

 

BUYER’S Initials

 

SELLER’S Initials

 

SELLER’S Initials

 

SELLER’S Initials

 

7

--------------------------------------------------------------------------------


 

RIDER I TO PURCHASE & SALES AGREEMENT

 

SELLER:

 

CHASE CORPORATION

 

 

 

BUYER:

 

CHASEBAY REAL ESTATE HOLDINGS INC.

 

 

 

RE: 70

 

Pleasant Street, West Bridgewater, MA

 

I                             Construction of Agreement

 

This Rider is hereby made an integral part of the Purchase and Sales Agreement
described above. In the event of a conflict between the terms of the Purchase
and Sales Agreement and those of this Rider, the terms and conditions of the
Rider shall control.

 

Additional Terms

 

Paragraph 16: BUYERs Financing—The BUYER acknowledges a written commitment for
purchase mortgage financing in the amount of $ 1,300,000 has been received prior
to the mutual execution of this Agreement with terms and conditions acceptable
to the BUYER and this Agreement is only contingent upon the completion of the
financing by the lender granting such commitment. BUYER agrees to exercise all
due diligence to satisfy the terms of the commitment and to expedite the
completion of the financing, time being of the essence of this Agreement.

 

In the event the Lender granting the commitment fails to provide such financing,
through no fault of the BUYER, then all obligations of the BUYER and SELLER
shall cease and this Agreement shall become void with all money deposits by
BUYER to be returned.

 

Paragraph 24: Broker—The BUYER and SELLER each represent and warrant to the
other that each has not contacted any real estate broker in connection with this
transaction and was not directed to the other as a result of any services or
facilities of any real estate broker. Each agrees to indemnify the other against
and to hold the other harmless from any claim, loss, damage, costs or
liabilities for any brokerage commission or fee which may be asserted against
the other in connection with this transaction arising out of the contacts of
each with any real estate brokers. The provisions of this paragraph shall
survive delivery of the deed.

 

Paragraph 25: Post Closing Adjustments—If any errors of omissions are found to
have occurred in any calculations of figures used in the Settlement Statement
signed by the parties (or would have been included if not for any such error or
omission) and notice hereof is given within two months of the date of delivery
of the deed to the party to be charged, then such party agrees

 

--------------------------------------------------------------------------------


 

to make a payment to correct the error or omission. The provisions of this
paragraph shall survive delivery of the deed.

 

Paragraph 34: Inspections/Survey— Condition of Premises—The BUYER and/or its
principals acknowledge and represent the BUYER is familiar with the current
condition of the premises and has waived inspections or is otherwise satisfied
with the condition of the premises for conveyance purposes without exception.

 

The BUYER agrees that any inspection or evaluation of the premises for purchase
and/or financing purposes shall be at the sole expense and risk of the BUYER.
The BUYER further acknowledges and agrees the premises are being sold and
conveyed to the BUYER on a “present existing condition” basis without
representation, warranty or covenant express or implied as to condition or
compliance with any law (structural, environmental, mechanical or otherwise)
other than those specifically set forth in this Agreement and the SELLER shall
have no further obligations, liabilities or responsibilities under this contract
or any Rider hereto upon completion of closing by delivery, acceptance and
recording of deed by BUYER.

 

Paragraph 35: Existing Lease—The BUYER and/or its principals acknowledge and
represent that the BUYER is familiar with the terms and provisions of the
current lease described herein and the SELLER and BUYER mutually agree that all
of the SELLER’s “interest” as Landlord in an existing lease for the premises
between Chase Corporation (Landlord) and Sunburst Electronic Manufacturing
Solution, Inc. (Tenant) dated December 1, 2003 as extended through November 30,
2009 by letter Agreement dated November 27, 2006 (See attached Exhibit A) is to
be assigned by the SELLER to the BUYER and that as a condition of SELLER.
Assignment the tenant shall:

 

1.                         Execute an attornment to the BUYER in accordance with
the provisions of Paragraph 14 of said lease.

 

2.                         Execute a general release of SELLER from any and all
liabilities, claims or obligations past, present or future arising out of the
terms of said lease or the leasehold premises.

 

Paragraph 36: By executing this Agreement, the BUYER and SELLER hereby grant to
their attorneys the actual authority to bind them for the sole limited purpose
of allowing them to cancel, grant extensions, modify or amend this agreement in
writing, and the BUYER and SELLER shall be able to rely upon the signatures of
said attorneys as binding unless they have actual knowledge that the principals
have disclaimed the authority granted herein to bind them. Further, for purposes
of this agreement, facsimile signatures on such written instruments shall be
binding.

 

Paragraph 37: State of Title—Any questions regarding the state of the title
which is the subject of a Title Standard or Practice Standard of the
Massachusetts Conveyancers Association at the time for delivery of the deed
shall be covered by said Title Standard or Practice Standard to the extent
applicable. It is understood and agreed by the parties that the premises shall
not be in conformity with the title provisions of the agreement unless upon the
date of closing:

 

--------------------------------------------------------------------------------


 

1.                         All buildings, structures and improvements, including
but not limited to all means of pedestrian access, driveways, paths, garages,
septic systems, and all means of access to the premises, shall be located
completely within the boundary lines of said premises and shall not encroach
upon or under the property of any other person or entity;

 

2.                         No building, structure or improvement of any kind
belonging to any other person or entity shall encroach upon or under said
premises.

 

3.                         The premises shall abut a public way, duly laid out
or accepted as such by the Town of West Bridgewater.

 

4.                         The premises are served by municipal water and Title
V approved septic system.

 

Paragraph 38: Construction of Agreement—This Agreement, executed in multiple
counterparts, is to be construed as a Massachusetts contract, is to take effect
as a sealed instrument, sets forth the entire contract between the Parties, is
binding upon and inures to the benefit of the Parties hereto and their
respective heirs, devisees, executors, administrators, successors and assigns,
and may be canceled, modified or amended only by a written instrument executed
by both the SELLER and the BUYER or their respective attorneys. The Parties may
rely upon facsimile copies of such written instruments. If two or more persons
are named herein as BUYER and/or SELLER, their respective obligations hereunder
shall be joint and several. The captions and marginal notes are used only as a
matter of convenience and are not to be considered a part of this agreement or
to be used in determining the intent of the Parties to it.

 

Paragraph 39: Agreement Confidentiality—SELLER and BUYER agree that they shall
maintain the confidentiality of this Agreement and all information that either
receives from the other hereunder, except only such disclosure to SELLER’s or
BUYER’s respective counsel, lenders, and other consultants who require such
information to advise SELLER or BUYER, as applicable, relating to the
transaction contemplated hereby. Notwithstanding, the SELLER agrees to provide
BUYER with a copy of any public disclosure of the purchase by the BUYER required
of the SELLER in accordance with any Federal or State laws, rules and
regulations including but not limited to the Federal Security and Exchange
Commission.

 

Paragraph 40: Approvals—The SELLER agrees to assign and otherwise transfer to
the BUYER as a part of the transfer deed or otherwise any federal, state and/or
local licenses, permits and approvals standing in the name of the SELLER, if
any, pertaining to the BUYER’s business use of the premises for electronic
assembly.

 

--------------------------------------------------------------------------------


 

 

 

CHASE CORPORATION

 

 

 

 

BY:

/s/ Kenneth L. Dumas

 

 

SELLER

 

 

 

 

 

 

 

 

CHASEBAY REAL ESTATE HOLDINGS INC.

 

 

 

 

BY:

/s/ Andrew Chase

 

 

BUYER

 

--------------------------------------------------------------------------------
